911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Clore FURRY, Plaintiff-Appellant,v.CHAMPION SPARK PLUG COMPANY, Retirement Committee &Fiduciaries, Defendants-Appellees.
No. 89-4042.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1990.

1
Before NATHANIEL R. JONES and BOGGS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
Robert Clore Furry, an Ohio citizen, appeals pro se from the district court judgment awarding him pension benefits of $195,966.78 but denying his claim for prejudgment interest on that amount.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Furry brought suit against his former employer under the Employee Retirement Income Security Act, 29 U.S.C. Sec. 1001 et seq., seeking his pension benefits with interest from the date of his retirement.  The district court awarded Furry the benefits in the amount agreed to by the parties but denied his claim for prejudgment interest, finding that Furry was not entitled to that relief as his failure to receive the benefits was due to his own inaction in refusing to choose any of the available pension plans.   See Gavie v. Stroh Brewery Co., 668 F. Supp. 608, 614 (E.D.Mich.1987), aff'd without opinion, 877 F.2d 62 (6th Cir.1989).


4
Upon consideration, we conclude that Furry was not entitled to prejudgment interest on his pension benefits for the reasons stated by the district court in its order filed October 17, 1989.  Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation